

115 HR 3512 IH: Bindu Philips and Devon Davenport International Child Abduction Return Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3512IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Smith of New Jersey introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo make certain countries ineligible to be designated as a beneficiary developing country for purposes of receiving preferences under the Generalized System of Preferences, and for other purposes. 
1.Short titleThis Act may be cited as the Bindu Philips and Devon Davenport International Child Abduction Return Act of 2017. 2.FindingsCongress finds the following: 
(1)In 2016, 629 American children were taken from the United States by one parent without the consent of the other, often in direct violation of valid United States court orders, United States criminal law, and the Hague Convention on the Civil Aspects of International Child Abduction. (2)Abducted children in a foreign country are often blocked from any contact with the American parent, losing half of their family and heritage. 
(3)Such children are also at grave risk of serious emotional and psychological problems. Many such children experience anxiety, eating problems, nightmares, mood swings, aggressive behavior, resentment, and fear. Every day the abduction continues only compounds these harms. (4)The Department of State had at least 944 open cases of child abduction in 2016, only 152, or 16 percent, of which were resolved with return of the abducted child to the United States. 
(5)Tragically, abductions resolved with a return of the child to the United States hit a three-year low in 2016. (6)In contrast, the number of abduction cases closed by the Department without the child being returned reached a high mark of 189 in 2016. 
(7)Such low return rates encourage parents to abduct their children rather than to abide by the laws of the United States. (8)The United States is a party to the 1980 Hague Convention on the Civil Aspects of International Child Abduction (Hague Abduction Convention), which provides a framework for the prompt resolutions of international abductions between the United States and the 76 other countries with which the United States has reciprocal obligations. 
(9)The Hague Abduction Convention does not have an enforcement mechanism and countries regularly ignore their legal duty—without consequences—to return abducted children whose habitual residence is the United States. (10)In the 2017 Annual Report on International Parental Child Abduction published by the Department of State, nine countries were identified as demonstrating a pattern of non-compliance for failure to comply with legal obligations under the Hague Abduction Convention to resolve ongoing abductions, including Argentina, the Bahamas, Brazil, the Dominican Republic, Ecuador, Guatemala, Panama, Peru, and Romania. 
(11)The report also identified four countries without an established reciprocal relationship with the United States under the Hague Abduction Convention as demonstrating a pattern of non-compliance for failure to work with the United States to resolve abduction cases, including India, Jordan, Nicaragua, and Tunisia. (12)Eleven of the thirteen countries so identified for non-compliance, other than the Bahamas and Romania, are currently receiving trade benefits under the Generalized System of Preferences established by the Trade Act of 1974. 
(13)In India, where more than 100 children are being held against the wishes of their American parent, only 10 came home in 2016, and 66 percent of United States requests for the return of abducted children from India have remained unresolved for more than 12 months. (14)After eight years of heroic legal efforts in the United States and India to bring home her twin sons, who were abducted to India in 2008, Bindu Philips saw her case closed by the State Department in 2016 without their return. 
(15)Brazil has been continuously cited for demonstrating a pattern of non-compliance since 2005, and has neither issued nor enforced a court order to return a single one of the long term cases there since the return of Sean Goldman to his American father in 2009, after international pressure and the stalling of Brazil’s renewed participation in the Generalized System of Preferences. (16)Thirteen cases of abducted American children in Brazil have been pending from 2.5 years to 10 years. 
(17)Dr. Christopher Brann has been reduced to seeing his young son Nico for only a few weeks of the year, and only in Brazil, since 2013, when Nico’s Brazilian-American mother abducted Nico to Brazil in violation of pre-existing court orders in Texas granting shared custody, in violation of the Hague Convention, and despite ten independent assessments that he is an excellent father.  (18)Devon Davenport has won each of the 24 appeals in his case in Brazil for the return of his daughter, Nadia Lynn, since 2009, but Brazil still has not returned his daughter to him. 
3.Additional limitation on beneficiary developing country designationSection 504(b)(2) of the Trade Act of 1974 (19 U.S.C. 2462) is amended by inserting after subparagraph (H) the following:  (I)Such country has engaged in a pattern of noncompliance in cases of child abduction, as determined by the Secretary of State for purposes of the notification requirement under section 101(f) of the Sean and David Goldman International Child Abduction Prevention and Return Act..  
